Citation Nr: 1537221	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-06 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DM2), to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial compensable rating for service-connected temporomandibular disorder.    


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty for training from May 1985 to August 1985 and on active duty from November 1990 to September 1991 with service in the Southwest Asia theater of operations from January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2015, the Board granted an increased rating for anxiety disorder and granted entitlement to a total disability rating based on unemployability (TDIU).  Those issues are no longer for consideration.  At that time, the Board also remanded the issue of service connection for DM2.  In June 2015, the RO certified the temporomandibular disorder evaluation issue for appeal.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

In June 2015, the Veteran submitted a VA Form 21-526EZ claiming entitlement to dental treatment secondary to PTSD causing cracked teeth and need for wisdom teeth to be pulled.  The issue of entitlement to service connection for carpal tunnel syndrome status post ulnar nerve relocation surgery has also been raised.  See May 2015 VA diabetes examination.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  DM2 was not noted in service and did not manifest within one year following discharge from active service.  The preponderance of the evidence is against finding that DM2 is otherwise related to active service or proximately due to or aggravated by service-connected disability.  

2.  The Veteran reports pain and functional impairment related to service-connected temporomandibular disorder and the disability picture more nearly approximates inter-incisal range of motion limited from 31 to 40 mm.  


CONCLUSIONS OF LAW

1.  DM2 was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310, 3.317 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for service-connected temporomandibular disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2011 and October 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is downstream in that it arose following the initial grant of service connection and additional notice is not required.  Notwithstanding, by letter dated in May 2015, VA notified the Veteran of the applicable rating criteria.  The claims were most recently readjudicated in the May 2015 supplemental statements of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private medical records.  VA requested records from the Social Security Administration (SSA), but received a negative response.  A Formal Finding of Unavailability was completed in March 2012.  

The Veteran underwent VA examinations to address the etiology of his diabetes and the claims folder contains numerous opinions on this matter.  The Veteran also underwent examinations to determine the severity of his temporomandibular disorder in November 2011 and July 2014.  The Board acknowledges the November 2011 examiner's statement that the Veteran did not have a temporomandibular joint (TMJ) disorder and that the Disability Benefits Questionnaire (DBQ) did not adequately address temporomandibular disorder because it presented questions only about TMJ disorder and not muscle disorder.  The July 2014 examination was conducted by the same dentist and at that time, he indicated that the Veteran did have a TMJ condition and he did not express the same concerns over the DBQ.  On review, the examinations contain findings necessary to rate the disability under the applicable diagnostic code and additional examinations are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The regulation set forth at 38 C.F.R. § 3.303(b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including DM2, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the United States Court of Appeals for Veterans Claims (Court) decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 38 C.F.R. § 3.310(b).

Service connection, can also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

At the outset, the Board acknowledges that the claimant is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).  DM2, however, is a diagnosed illness and the regulations specifically state that chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Accordingly, the provisions of 38 C.F.R. § 3.317 are not for application.  

Service treatment records are negative for any complaints or findings related to DM2.  Private records dated in February 2009 include an assessment of recently diagnosed DM2.  The Veteran contends that his DM2 is related to service-connected disability and/or exposure to chemical nerve agents and oil smoke.  

The Veteran is currently service-connected for anxiety disorder with subclinical PTSD and bruxism, irritable bowel syndrome, muscle tension headaches, and temporomandibular disorder.  

A July 1997 letter from the Secretary of Defense indicates that during service in Iraq, the Veteran may have been in an area where exposure to a very low level of nerve agents was possible.  Accordingly, the Board concedes exposure.  

The Veteran underwent a VA general medical examination in April 2011.  He reported his diabetes was due to stress, but he had other members of his family with diabetes.  He reported he was diagnosed in 2007 or 2008 with an elevated A1C, which was verified by VA records.  Following examination, diagnosis was diabetes not caused by mental health conditions.  The examiner further stated:

Although there are some clinicians who suggest stress leads to inflammation and therefore diabetes there is no clinical research [at] this time to support this theory.  
Clinical references reviewed note risk factors include, obesity, western diet, and lack of exercise in addition to family history.  This veteran meets all these criteria.  

The Veteran underwent a VA PTSD examination in May 2011 and was diagnosed with anxiety, not otherwise specified, subclinical PTSD.  The examiner went on to address causality in the presence of additional disorders and stated the following:

The available research suggests a correlational, not causal link between anxiety disorders and Irritable Bowel Syndrome (IBS), and Diabetes (citations omitted), and Hypertension (citations omitted).  Available research supports that these disorders appear to co-occur with anxiety at slightly elevated rate, suggesting a relationship of unknown etiology.  Which is to say, that while these disorder[s] appear together, no evidence is currently available which suggest that one causes or does not cause the other.  The Veteran's family history of diabetes, particularly maternal diabetes, also suggests alternative and research supported pathogenic pathways in the etiology of this disorder (citations omitted).  Based on this information, there does not appear to be evidence to support a causal link which would support the Veteran's claim that anxiety disorder was solely responsible for his conditions of IBS, Hypertension, and Diabetes.  ...  In summary, the research cannot currently support a causal link between anxiety disorders and IBS, Hypertension and Diabetes.  Thus, it is less likely than not that his anxiety caused the IBS, Hypertension, and Diabetes.  Additionally, the research reviewed in pursuit of this examination did not provide evidence of an exacerbating effect of anxiety on Diabetes.  Thus, it is less likely than not that his anxiety exacerbated Diabetes.  ...

An August 2011 VA opinion indicates that tension headaches and IBS are not generally accepted as causing or permanent aggravators of DM2.  Therefore, it was not as likely as not that either of those service-connected conditions were related to DM2.  The examiner further opined that the current severity of DM2 was due solely to the natural progress of the condition.  

Additional VA opinion was obtained in July 2013.  The examiner remarked as follows:

The veteran's [DM2] is less likely than not the result of Gulf exposures as it [is] a medically definable condition the result of age, gender, weight and genitic (sic) factors.  Inactivity, diet and deconditioning are additional factors.  No accepted research supporting DM2 resulting from Gulf exposure.  

The Veteran most recently underwent a VA diabetes examination in May 2015.  The examiner opined that the DM2 was less likely as not incurred during active service or within one year following discharge or was otherwise related to any disease, event, or injury during service, to include the confirmed exposure to low levels of nerve agents or smoke from oil fires.  The examiner further opined that it was less likely as not the DM2 was caused or aggravated by service-connected disability or any treatment rendered for those disabilities.  The examiner provided the following rationale:

The online About.com article was reviewed that stated that PTSD was associated with diabetes.  The article speculated that this might be related to dysfunctional behaviors involved in PTSD such as smoking, substance abuse and poor eating habits.  Diabetes is related to several factors including genetics, weight and age.  Eating habits are also related to weight however there is no evidence in the medical record to indicate that the veteran has an eating disorder related such as over eating due to his diabetes.  When giving a history he related that several members of his family were more over weight then he is making his weight issues more likely related to genetics than to PTSD.  The About.com article also recounts a research study that showed an association between PTSD, depression and obesity.  This association, however, is not indicative of a cause and effect relationship between diabetes and PTSD.  The veteran is also service connected for Migraine headaches, limited motion of the jaw and irritable colon.  None of these conditions have been known to cause or aggravate diabetes.  Finally, exposure to nerve agents in small amounts has also not been known to cause or contribute to the development of diabetes.  

On review, the Board finds that service-connection is not warranted for DM2.  The disorder did not manifest during service or within one year following discharge.  As the condition was not noted during service, the continuity provisions of 38 C.F.R. § 3.303(b) are not for application.  

As to whether the condition is otherwise related to service, the Board acknowledges and has considered the Veteran's contentions that DM2 is related to exposure to oil smoke and nerve agents and not to other risk factors such as age, gender, weight and family history.  Questions of competency notwithstanding, the Veteran's unsubstantiated lay assertions are not sufficient to outweigh the probative VA opinions of record.  As set forth, the VA examiners reviewed the claims folder and considered the Veteran's history, but did not find any causal relationship between his in-service exposures and DM2.  Additionally, the July 1997 letter from the Secretary of Defense notes that then current medical evidence indicates that long-term health problems from brief, low level exposure to nerve agents is unlikely.  The record does not contain probative evidence to the contrary.  

Regarding secondary service connection, the Veteran contends that stress caused or aggravates his DM2.  In February 2011, he submitted an About.com article titled "Health Problems among People with PTSD and Diabetes", which indicates studies have found that individuals with PTSD are more likely to have diabetes.  The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The submitted article is not specific to the Veteran's case and thus, is assigned little probative value and simply does not outweigh the VA opinions on this matter.  

The May 2011 and May 2015 VA opinions specifically addressed the circumstances of this case and any relationship between DM2 and anxiety related disorders.  The May 2015 opinion also considered the About.com article and noted that the association between PTSD and obesity was not indicative of a cause and effect relationship between PTSD and diabetes.  

The opinions of record also consider whether any of the Veteran's other service-connected disabilities caused or aggravated his DM2 and determined that they did not.  Again, the Board has considered the Veteran's contentions but does not find him competent to render an opinion on the etiology of his condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In summary, the Veteran's DM2 was not incurred during service, may not be presumed to have been incurred therein, and is not otherwise related to service or proximately due to or aggravated by any service-connected disability.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Rating for temporomandibular disorder

In January 2013, the RO granted service connection for temporomandibular disorder with bruxism (claimed as TMJ) associated with anxiety disorder with subclinical PTSD and assigned a noncompensable rating effective September 22, 2011.  The Veteran disagreed with the rating and perfected this appeal.  The most recent code sheet (April 2015) lists the disability as temporomandibular joint (TMJ) dysfunction associated with anxiety disorder with subclinical PTSD and bruxism.  The May 2015 VA examination described the temporomandibular disorder as bruxism and myofascial pain and the May 2015 supplemental statement of the case listed the issue as entitlement to a compensable evaluation for the service-connected temporomandibular disorder.  The Board has also identified the issue as such.  

In his March 2015 Form 9, the Veteran reported that he wears a mouth splint, which helps.  However, he needed to have his wisdom teeth pulled out and has gum problems and cracked teeth from the bruxism.  He stated that he will need continued dental care for his jaw muscles, teeth and gums and believes he should have at least a 50 percent rating.  As noted in the introduction, the claim for dental treatment is referred for any necessary action. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO evaluated the Veteran's temporomandibular disorder under Diagnostic Code 9905, which addresses temporomandibular articulation.  Limited motion of the inter-incisal range is rated as follows: 31 to 40 mm (10 percent); 21 to 30 mm (20 percent); 11 to 20 mm (30 percent); and 0 to 10 mm (40 percent).  A 10 percent rating is also warranted for range of lateral excursion 0 to 4 mm.  38 C.F.R. § 4.71a, Diagnostic Code 9905.  Note to this provision indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

On VA examination in November 2011, the Veteran denied flare-ups impacting the function of the TMJ.  Range of motion for lateral excursion was greater than 4 mm without evidence of painful motion.  Range of motion for opening the mouth, measured by inter-incisal distance was greater than 40 mm, without evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  There was no functional loss for the right or left TMJ.  There was no localized tenderness or pain on palpation of the joints or soft tissues of either TMJ.  There was no clicking or crepitation of joints or soft tissues of either TMJ.  The examiner stated that the Veteran had a temporomandibular disorder which consists of masticatory muscle dysfunction related to oral parafunction.  The right and left temporalis muscles were mildly painful on palpation.  

VA records show continued complaints of and treatment related to the TMJ, to include a dental appliance and physical therapy.  Fee basis records show the Veteran underwent physical therapy for myofascial pain.  In March 2014, he reported jaw and facial pain more on the right.  It occurred daily and was worse in the morning.  He indicated that he could open his mouth all the way, but it was too painful.  Range of motion was to 48 mm with pain.  In April 2014, he reported that the symptoms were greatly improved with appliance use.  Range of motion was to 41 mm.  Assessment was myofascial pain disorder and sleep bruxism.  In May 2014, range of motion was to 51 mm.  He was instructed to increase appliance wear to 16 hours.  In June 2014, range of motion was 52 mm.  

On VA examination in July 2014, the Veteran reported flare-ups.  Range of motion for lateral excursion was greater than 4 mm without evidence of painful motion.  Range of motion measured by inter-incisal distance was greater than 40 mm without evidence of painful motion.  He was able to perform repetitive use testing with no additional loss of motion or functional loss or impairment.  There was localized tenderness or pain on palpation of joints or soft tissues of the right TMJ.  There was no clicking or crepitation of joints or soft tissues of either TMJ.  The examiner remarked that pain, weakness, fatigability or incoordination did not significantly limit functional ability.  

On review, the Veteran does not have compensable limitation of motion under the rating schedule.  Although there are some findings of localized tenderness or pain, the VA examinations of record do not indicate functional impairment due to the condition.  The Veteran, however, reports continued jaw pain and impairment due to his service-connected temporomandibular disorder.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Additionally, the Veteran's condition required physical therapy and he continues to use a dental appliance.  Resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7, DeLuca.  Staged ratings are not warranted.  See Fenderson.  

A rating higher than 10 percent is not warranted under Diagnostic Code 9905 as inter-incisal range of motion is not limited from 21 to 30 mm.  The Board acknowledges the Veteran's contentions that a 50 percent rating is warranted, but does not find any other diagnostic codes under 38 C.F.R. § 4.150 for consideration.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code allows for rating based on limitation of temporomandibular articulation and contemplates functional impairment due to pain on motion and other factors.  Higher schedular ratings are available for greater levels of disability.  To the extent he asserts cracked teeth or other dental issues, this is being referred to the AOJ for appropriate action.  Even assuming that the rating criteria do not adequately contemplate all of his claimed symptoms, there is no indication that this disorder results in frequent hospitalization or causes marked interference with employment.  Thus, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the temporomandibular disorder, the Veteran is service-connected for anxiety disorder with subclinical PTSD and bruxism, IBS and muscle tension headaches.  The only issue being decided at this time is the evaluation for the temporomandibular disorder.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

The Veteran is currently receiving a total disability rating based on unemployability and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

Service connection for DM2, to include as secondary to service-connected disabilities, is denied.

An initial 10 percent rating for service-connected temporomandibular disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


